=

À Ÿ AANNEXE 2 DE LA CONVENTION PROVISOIRE :
Q É CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1091

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom ; Etablissement ENOUMEDI NOAH JOSS CEDAR
Adresse : B.P 7502 Yaoundé
Téléphone _: 97 23 22 07 / 99 43 45 25

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 28 410 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région ; Littoral
Départements < Nkam et Moungo

Arrondissements s Yabassi : 18 872 ha
° : Manjo : 6368 ha
Nlonako : 3178 ha
Loum : 1583 ha

Communes d Yabassi : 18 872 ha
: Manjo :6368 ha
Nlonako : 3178 ha
Loum : 1583 ha

DATE LIMITE DE VALIDITÉ ë 3 ans à compter de la signature de la
Convention Provisoire d'Exploitation

TT Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, de réalisation d'œuvres sociales, et celles
liées au cahier de charge spécial pour les UFA situées à proximité des aires protégées ou
dans un secteur de conservation bien défini.

A - CLAUSES GÉNÉRALES

Article 1”: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Article 2:le concessionnaire ne peut faire obstacle à l'exploitation des produits non re
spécifiés dans son titre d'exploitation. /

Generated by CamScanner

Article 3 : le début des travaux dans une nouvelle assiette annuelle de coupe requiert
l'obtention d'un certificat d'assiette de coupe. Par ailleurs, le renouvellement d'une assiette
en convention provisoire n'est pas autorisé.

Article 4 : le diamètre minimum d'exploitation (DME/ADM) est fixé par essence suivant le
tableau ci-après :

|
-_ Ess il: ME.
Nom ete Code |. Nom vernaculaire Nom scientifique nu

Catégorie exceptionnelle

Agba/Tola 1137 __|Sidong Gossweileodendron balsamiferum |__100
Afrommosia/assamela 1104 |Obang Pericopsis eleta 90
Obang/Kokrodua

Iroko 1116 _|Abang Chlorophora excelsa 100
(Odouma 1340 Nom Sidong / Oduma__|Gossiweilerodendron joveri 100
Moabi 1121 __JAdjap Baillonnella toxisperma 100
|Sapelli 1129 JAssié Entandrophragma cylindricum 100

Catégorie !

çajou à grande folioles 1101 _|Daheli Khaya grandifolia 80
cajou blanc Mangoma Khaya anthotheca
Acajou de bassam Ngollon Khaya ivorensis

Aiélé/Abel 1201 [Abel Canarium scinveinfurthil
JAyous/Obéché/Samba 1211___|Samba/Ayous [Tiplochyton scleroxylon
Bilinga__ 1318 ___|Akondok Nauclea diderrichii
Bossé clair 1107 ___|Ebegbemva Guarea cedrata 80
IBossé foncé 1108 __|Mbollon Guarea thompsonii 80
Bubinga rose 1109 ___|Essingan Guibourtia tessmanni 80
ÉRue rouge 1110 __|Oveng Ossé Guibourtia demeusoi 80
Dabéma/Atui 1214 [Atui Piptadeniastrum africanum 60
Dibétou/Bibolo 1111 ___|Bibolo __{Lovoa trichilicides 80
Doussié/Bella 1680 __|Mbanga Campo Afzelia bella
Doussié blanc/Pachyloba Mbanga afum Afzelia pachyloba 80
Doussié rouge Mbanga Afzelia bipindensis 80
Doussie sanags Mbanga Sanaga __[afzelia africana | 80 |
Kossipo 1118 [Afom assié Entandropragma utile 80
[Okoumé 1125  [Okoumé Aucoumea klaineana 80
Ovengnko! [Ovengnkol Guibourtia ehië 80
lAsseng assié Entandrophragma utile 80
Ebéba Entandrophragma angolense 80
Ebéba Congo Entandrophragma congolense 80
(Zingana [Amuk/Zingana/Alen élé __|Microberlina bisulcata 80
ee
Elolom Mitragina stipulosa 60
Aloa tol Antiaris africana 60
Monopetalanthus microphyllus 60
JAndoung rose 1205  |Ekop mayo Monopetalanthus letestui 60
Aningré A 1315 __|Abam fusil sans poils Aningera altissima 60
Aningré R 1207 ___|Abam fusil à Aningeria robusta 60 .
JAssama [Tureaenthus africanus

| Generated byiSamScan dër
Azobé/Bongossi 1105 __|Bongossl/Okoga Lophira alata 60
Bahia 1317 __ |Etolom à polls Mitragina ciliata 60
Bété/Mansonia 1106 [Nkoul/Nkul Mansonia altissima 60
Bongo/Olon 1213 __[Olon Fagara heitzi 60
(Cordix/Ebe 1319 __JEb6/Enéo Cordia platythyrsa 60
Ditou/Ossel 1324 __|Ossel/Osol Abang Morus mesozygia 60
Ébèno 1114 __|Ebèno Diospyros spp. 60
Ekaba 1216 __|Ekop ribl Tetraberlinia bifoliolata 60
Etimoë 1217 ___|Paka/Essigang Copaifera mildbraedii 60
Faro mozilli 1343 ___ [N'ou mezill Danielle klaineï 60
Frake/Limba 1220 __|Limba/Akom Terminalia superba 60
Eramiré 1115 __[Lidia Terminalia ivorensis 60
\Gombé/Ekop ngombé 1221 __ |Ekop ngombé Didelotia letouzeyi 60
lomba 1346 _|Eteng Pycnanthus angolensis 60
Kapokier / Bombax 1348 __|Essodom Bombax buonopozense 60
Koto 1226 Efok ayous  grandes|Pterygota macrocarpa 60
feuilles
(Limbali 1227 _|Ekobem feuilles rouges _ |Gilbetiodendron dewevrei 60
Lo 1353 ___|Esseng petites feuilles Parkia bicolor 60
ILonghi/Abam 1228 __|Abam nyabessan Gambeya africana, Gambeya spp. 60
Lotofa/Nkanang 1229 [Nkanang Sterculia rhinopetala 60
Miama 1354 Calpocalyx heitzii 60
Movinqui 1232 Distemonanthus benthamianus 60
Mukulunqu 1122 Autranella congolensis 60
Naga/Ekop naga 1234 Brachystegia cynometroides 60
Naga parallèle/Ekop évène 1235 Brachystegia mildbreadi 60
Nganga 1236 __[Ekop nganga Cynometra hankei 60
Okan/Adum 1124 _JAdum Cylicodiscus gabonensis 60
Padouk Rouge 1128 __|Mbel afum/Mbel P. soyauxii 60
[Fchitola 1133 ___{Tchitola dibamba (Oxystigma oxyphyllum 60
Catégorie Ill
Abalé/Abing/Essia 1301 Petersianthus macrocarpus 50
| o W / Aloa lAntiaris welwitchit 50
[Albizia/Ouochi Albizia zygia 50
[Ale Desbordesia glaucescens 50
[Ekop blanc/Man ékop ubemardia sereti 50
4419  [Ekong/Abut [Trichoscypha  acuminata, T| 50
larborea
1312 ___|Boubwé/Mbouboui Irvingia gabonensis 50
1361 JAngalé Poga oleosa 50
1206 __JAngueuk (Ongokea gore 50
1424 lAsila koufani Maranthes chrysophylla 50
omang 1316 Asila omang Maranthes inermis 50
lAtom [ 1508 Atom Dacryodes macrophylla 50
Bodioa [ 1212 ___[Noudougou JAnopysis klaineana 50
Dambala | 1434 __|Dambala Discogiypremna caloneura 50
Diana/Celtis/Odou | 1322 Odou vrai [Celtis tesmanni, Celtis spp. 50
Diana parallèle | 1323 __[Odou Cellis adolfi-friderici 50
Diana Z 1358 Odou parallèle Celtis zenkeiri 50 .
Divida 1325 _ [Olom Scorodophloeus zenkeri 50 '

Generated by CamScanner

EE
SES
ESSOR
Eee sa us

Ex .
ENELRA

SG

î

_}Pettinia gr

=!

ea lex
S |S

S |S

ea le le

8

E
a le
S

icieodendrn heudelotii

Stomnocvleus miéranthus

Evo Four

SSSR

Ex _____È
Sox —_— Ï
ES |

Pantera Era
Kana

Kane : van

KORG
Kobe

RumiEte Lan va oise 50
Lanëa Entoylunn manni 50
LAS varaiste Amphimas ptervearpoides 50
Marmbods noi HN Detarium macrocapum 50
Aer RS Enantia chlorantha 50
Aktondo Funtume it a __[Funtumia elastica, F. africana 50
News ESS Staudtia Kamerunensis 50
RSSSES SES 0 Mammon afnicana 50
one ST Ceitis mildbredii 50
lOisteno Yunçu n_— __{Doypetes gosswoitort, D. proussil 50

(Oran Bio Renang Mot

Maranthes gabonensis

lQneabi ! Angoneu langongui

Antocanon Klainoanum

Ones M

anrocanon micraslor

Ptoloopsis hylodendron

Dacnodes buattner

Fæ Rss NOM NSRS Swartzia fistutoides 50
RàX +498  lAggam vrai Uapaca quineensis 50
fai HR Era Enthropleum ivoronso, 50
Î Î Enthoploum suaveolens

Miengs RES Milettia laurontit 50

Ce diamètre est pris à 1, S0m du sol ou immédiatement au

Article 5 :

ue

n° SSED'MINFOF du
perrès d'exploitation.

Article 6 : L'exploitant forestier doit insorire à la peinture

I-dessus des contreforts.

: Toute autre essence de bois d'œuvre non spécifiée dans le tableau ci-dessus
peut peut être < expioitée au DME'ADNA à l'exception des produits spéciaux ciblès par la Décision
À 2008 et dont l'exoitation est assujettie à la délivrance d'un

Generated by CamScanner

———————————_— 6
7 (1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;
(2) Sur chaque bille: la numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en
commençant par la bille de pied, ainsi que le numéro de la concession et sa marque

personnelle.

Tout nouveau tronçonnage d
position suivi de la mention "bis" ou "ter" suivant le cas.

e bille implique la reproduction du même numéro de

Article 7 : Toutes les étapes d'exploitation forestière et d'aménagement doivent être

réalisées en respectant les Normes d'intervention en milieu forestier.

Article 8 : L'usage du feu est interdit pour abattre des arbres.

Article 9 : L'abattage contrôlé est préconisé de manière à occasionner le moins de bris
possible d'arbres voisins.

s d'évacuations de toute autre nature ouvertes par le
t une voie publique, celui-ci est tenu de maintenir les
é et de visibilité, notamment par la signalisation du
le dégagement de la végétation autour du

Article 10 : Dans le cas où les voie
titulaire du titre d'exploitation croisen
croisements en parfait état de viabilit
croisement, la construclion des dos d'âne,
croisement.

à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes
lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes

forestières.

Article 11: Le concessionnaire est autorisé

Article 12 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente.

Article 13 : Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles

de la concession et de chaque assiette de coupe annuelle.
La limite entre la concession et le domaine forestier non permanent est matérialisée

par un layon marqué de cinq mètres de large où toute végétation herbacée, arbustive et
— Rang EST TOUPÉE AU TAS Ü
de diamètre sont abattus. Sur ce

plantée au milieu du layon.
Les limites entre les UFA, les séries et les limites entres les assiettes annuelles de

coupe sont matérialisées par un layon de deux mètres de large où toute végétation
herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de
moins de quinze (15) cm de diamètre sont abattus.
En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon
Les limites des assiettes annuelles de coupe doivent être matérialisées avant toute

exploitation.

Anticle 14 : Pendant la durée de la convention provisoire, l'exploitation de la concession s

fait par assiette de coupe d'une superficie maximale fixée par les textes en vigueur, a is
l'ouverture des limites tel que décrit à l'article 13 ci-dessus, après l'inventaire SBATQUE
de tous les arbres ayant atteint leur diamètre minimum d'exploitabilité et la retranscri ne
cet inventaire sur une carte au 1:5 000. Cette carte indique également les voies d'évscustonf

à mettre en place.

tte limite, une rangée d'arbres à croissance rapide est

5 2 8e À

Generated by CamScanner
B + GLAUSES PARTICULIÈRES

Attlcle 12: Charges financidros

n
88 Ch K: &

_—— ch sont fxéos pour chaque année budgé: P

k ces charges se fait c nant à le Re

tinanelères comprennent: à onformément à la réglementation en

CHARGE Fi

La redevance foresi

as pre É Ê Taux plancher fé

la superficie FCFA/ha/an) plus l'of
375 FCFAha/an = 4 375 FCFAfha/en

Fixé par la Loi de Finan

ation Fixé par la Loi de Finar

La taxe d'abe

La taxe à

économiques

ment 3

Article 18 : Participation à la réalisation d'infrastructures socio
N Le concessionnaire est réputé participer financière
d'infrastruetures socio-économiques par le pourcentage de la redevance
fixé annuellement par la loi des finances et qui doit être reversé au 2
Tous los autres engagements du concessionnaire devront €
populations intéressées lors des réunions de concertation prézlables
concession ot seront consignés sur procès verbal afin d'être insérés
charges de la convention définitive d'exploitation.
Toutefois, le concessionnaire doit assurer à l'égard des ayants
les conditions sanitaires et sociales convenables (soins de santé î
approvisionnement en eau potable, sécurité alimentaire, qualité de Th:
prévention sanitaire, emploi, formation et valorisation des parcours profess
liée à l'activité professionnelle des salariés, développement sociocu

l'information).

for:

dar

Article _21_: Obligations en matière de transformation du bois et d'installation

industrielle

Conformément au contrat de partenariat industriel notarié passé avec le Société
Transformation Reef Cameroun (TRC), les bois de cette concession appron =
l'usine de transformation de ladite société sise à Douala.

rovisoire d'exploitation, le concession
ent à la ré

A l'expiration de la convention
de mettre en place une unité de transformation, conformémi

vigueur.
En cas de non réalisation des clauses portant sur la mise en place de fu

transformation du bois, ou d'infraction dûment constatée à la législation et'ou régierr
forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut béré

concession forestière concernée.

LE TITULAIRE DE LA BXRE DES FORETS

N FORESTIERE

NS
QT

aë He

